Case 2:18-cv-00019-GJQ-MV ECF No. 103, PageID.587 Filed 12/11/20 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF MICHIGAN
                                        NORTHERN DIVISION
                                     __________________________

DOUGLAS CORNELL JACKSON #748757,

                    Plaintiff,                                                       Case No. 2:18-CV-19

v.                                                                                   HON. GORDON J. QUIST

JOSEPH CORONADO, et al.,

            Defendants.
__________________________/

        ORDER GRANTING PLAINTIFF’S MOTION FOR RECONSIDERATION AND
                ADOPTING THE REPORT AND RECOMMENDATION

           On September 30, 2020, U.S. Magistrate Judge Maarten Vermaat issued a Report and

Recommendation (R & R), recommending that the Court dismiss this case for failure to prosecute

based on Jackson’s repeated failures to attend scheduled hearings. (ECF No. 88.) At that time,

Jackson was represented by counsel. Neither party filed objections. On November 24, 2020,

Judge Vermaat granted Jackson’s attorney’s motion to withdraw due to health reasons. (ECF No.

97.) In an attempt to be fair, on November 25, 2020, the Court issued an Order that allowed

Jackson to file objections to the R & R even though the 14-day objection period expired on October

14, 2020. (ECF No. 98.) The Court also ordered Defendants to submit a video referenced in the

R & R.1

           Jackson has now filed a motion requesting the Court to reconsider its November 25, 2020,

Order. (ECF No. 101.) In this motion, Jackson states that despite asking his attorney to file

objections, his attorney did not file any objection. Jackson states: “Because [his attorney]

intentionally refused to timely file any objection, this Court need only satisfy itself that there is a


1
    Pursuant to 28 U.S.C. § 636(b)(1)(C), a district judge is permitted to receive additional evidence.
Case 2:18-cv-00019-GJQ-MV ECF No. 103, PageID.588 Filed 12/11/20 Page 2 of 2




no clear error on the face of the record in order to accept the recommendation.” (Id. at PageID.568-

569.) Jackson further contends that the Court should not review the video because “there is no

objection for the district judge to resolve.” (Id. at PageID.569.)

       Having reviewed Jackson’s motion, the Court vacates the November 25, 2020, Order. The

Court agrees with Jackson’s position that neither party properly objected to the R & R. Similarly,

the Court agrees with Jackson’s position that the Court need not resolve any objection and,

therefore, need not view the security video.

       Furthermore, the Court has reviewed the R & R. As stated above, neither party has properly

filed objections pursuant to 28 U.S.C. § 636(b). Therefore, the Court will adopt the R & R.

       Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for reconsideration

(ECF No. 101) is granted and the November 25, 2020, Order (ECF No. 98) is vacated.

       IT IS FURTHER ORDERED that the September 30, 2020, Report and Recommendation

(ECF No. 88) is adopted as the Opinion of the Court. Plaintiff’s complaint is dismissed with

prejudice for failure to prosecute.

       This case is concluded.

       A separate judgment will enter.


Dated: December 11, 2020                                      /s/ Gordon J. Quist
                                                             GORDON J. QUIST
                                                       UNITED STATES DISTRICT JUDGE




                                                 2
